DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-2 and 4, drawn to a tourniquet and bracelet.
II. Claim 3, drawn to a method of wearing a tourniquet.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, Invention II does not require a first slit, a second slit, a first strap end, a second strap end, or a buckle, which are elements of Invention I. The method of wearing a tourniquet could be practiced with an apparatus that does not have those elements.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification;
The inventions have acquired a separate status in the art due to their recognized divergent subject matter; and
The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
If applicant elects Invention I (the apparatus), further election is required between the species outlined below.
This application contains claims directed to the following patentably distinct species:
Species A: illustrated in FIGs. 3-6 as a tourniquet
Species B: illustrated in FIGs. 1-2 as a first responder bracelet
The species are independent or distinct because they are directed to two separate apparatus claims which do not have most elements in common. Species A does not include a tassel, beads, a tuft, a loop, a receiving unit, a twisting lever, or a twisting handle, while Species B does not include slits in the sleeve, a strap, a twist lock, or a strap lock. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification;
The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with William Simmons on November 2nd, 2022, a provisional election was made to prosecute the invention of Group 1, Species A, claims 1-2. Since applicant did not present arguments at the time of election, the examiner has interpreted the election to be without traverse. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 3-4 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Specification
The disclosure is objected to because of the following informalities: in paragraph [0033], “FIG. 5+a” should be written as “FIG. 5a.”  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "a tourniquet" in lines 1 and 3.  The tourniquet was previously referenced in claim 1. Therefore, it is unclear if claim 2 is intending to set forth an additional tourniquet or is referring to the tourniquet that was previously set forth. For the purpose of examination, claim 2 is interpreted as reciting the same tourniquet in all three instances. The examiner recommends that the applicant amend claim 2 to change “a tourniquet” to “the tourniquet” in both line 1 and line 3 to overcome this rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Esposito et al. (U.S. Patent No. 7,892,253).
Regarding claim 1, Esposito et al. discloses a tourniquet (Col. 5, lines 45-46 disclose tourniquet 10; see FIG. 1) comprising: 
a sleeve (Col. 5, lines 46-50 disclose outer sleeve 14; see FIG. 1) defining a first slit (Col. 7, lines 51-54 disclose a slit in opening 54 of outer sleeve 14; see annotated FIG. 4 below) and a second slit (Annotated FIG. 4 illustrates a second slit in outer sleeve 14); 
a strap (Col. 5, lines 46-50 disclose inner strap 18; see FIG. 1) removably disposed within said sleeve (Col. 7, lines 3-22 disclose that inner strap 18 can be pulled out of space 44 of outer sleeve 14); said strap defining a first strap end (Col. 5, lines 53-64 disclose a first end 30 of outer sleeve 14, which would also constitute a first end of inner strap 18; see annotated FIG. 4) and an opposing second strap end (Col. 5, lines 53-64 disclose second end 34 of outer sleeve 14, which would also constitute a second end of inner strap 18; see annotated FIG. 4), said strap further comprising:
a twist lock which is associated with said first strap end (Col. 7, lines 54-56 disclose windlass 74, which is associated with the first end 30 of inner strap 18; see annotated FIG. 4) wherein said twist lock extends outward from said sleeve through the first slit (Col. 7, lines 51-62 disclose windlass 74 extending from opening 54; see annotated FIG. 4); and
a strap lock (FIG. 4 illustrates the strap lock including buckle 38) defining a buckle associated with said second strap end (Col. 5, lines 56-58 disclose buckle 38 at the end of the loop formed by inner strap 18 at the location of the second strap end of 18; see annotated FIG. 4) wherein said strap lock extends outward from said sleeve through the second slit (FIG. 4 illustrates the strap lock, including buckle 38, extending from where the second slit was defined).

    PNG
    media_image1.png
    293
    786
    media_image1.png
    Greyscale

	Regarding claim 2, Esposito et al. further discloses the tourniquet defines a convertible bracelet (FIG. 1 illustrates that tourniquet 10 is a loop sized to fit around a thigh, which could also be wrapped around a wrist and can be worn as a bracelet if desired) wherein said convertible bracelet defines a bracelet when said strap is disposed inside said sleeve (FIG. 3 illustrates that tourniquet 10 is a loop sized to fit around a thigh, which could also be wrapped around a wrist and can be worn as a bracelet when the inner strap 18 is within the outer sleeve 14) and wherein said convertible bracelet defines a tourniquet when said strap is removed from said sleeve (FIG. 1 illustrates that tourniquet 10 can be worn as a tourniquet when inner strap 18 is pulled out of outer sleeve 14, i.e., when the twist lock is tightened such that portions of the strap are removed from the sleeve).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES RYAN MCGINNITY whose telephone number is (571)272-0573. The examiner can normally be reached M-Th 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Shanske can be reached on 571-270-5985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JRM/Examiner, Art Unit 4188                                                                                                                                                                                                        

/BROOKE LABRANCHE/Primary Examiner, Art Unit 3771